Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, 7, and 13 partly recites “receiving interaction information sent by all the clients in the live streaming room, and sending the interaction information to all the clients in the live streaming room” in the last two lines. These limitations are vague. It is confused indicating of sending to all the clients in the live streaming room the same interaction information that is received from all the clients in the live streaming room. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiao (CN 109698964 B).
	Regarding claim 1, Jiao teaches a method for interaction in a live streaming room, applied to a server, the method comprising: 
	receiving an interaction starting request for starting an interaction activity sent by any client in the live streaming room (e.g., receiving a request from a user for presenting gift sending in a certain live broadcast room – see Specific implementation examples section);
	determining an interaction activity duration corresponding to the interaction starting request (determining the time stamps associated with the gift sending – see Specific implementation examples section);
	determining an interaction activity starting time and an interaction activity ending time according to the interaction activity duration, and sending the interaction activity starting time, the interaction activity ending time and a current time of the server to all clients in the live streaming room (determining and distributing gift sending configuration information included starting stamp, ending timestamp and server current timestamp to users in the certain live broadcast room - see abstract, Contents of the invention and Specific implementation examples sections); and 
	during the interaction activity from the interaction activity starting time to the interaction activity ending time, receiving interaction information sent by all the clients in the live streaming room, and sending the interaction information to all the clients in the live streaming room (transmitting gift request success information to users in the certain live broadcast room, and receiving the gift sending from user terminals – see Contents of the invention and Specific implementation examples sections).
 	Regarding claim 2, Jiao teaches receiving a first gifting request sent by any client in the live streaming room, wherein the first gifting request comprises a gift type sent by the client to an anchor and a gift number corresponding to the gift type; and in a case that the gift type comprised in the first gifting request is a first preset type, determining the first gifting request as the interaction starting request of an interaction activity corresponding to the gift type (receiving a gift sending request included a gift type and gift value from user terminal to an anchor, and the gift sending request as the interaction starting request included gift link - see Contents of the invention and Specific implementation examples sections).
	Regarding claims 7 and 13, see rejection of claim 1.
	Regarding claim 8, see rejection of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (CN 109698964 B) in view of Xie et al (US 20210204001 A1).
	Regarding claim 3, Jiao lacks to teach the features as claimed. However, Xie teaches a second gifting request comprising a gift type of a second preset type, e.g., gift level; determining a solitaire length, e.g., number of gift, corresponding to the second gifting request according to the gift type comprised in the second gifting request and a gift number corresponding to the gift type; and determining a sum of solitaire lengths, e.g., value of gift, corresponding to all second gifting requests received during the interaction activity as a total solitaire length accumulated during the interaction activity; and sending the total solitaire length to all the clients in the live streaming room. For instance, the gifts sent by the audiences to the anchor have 3 levels comprising gift 1, gift 2, and gift 3. The above three levels correspond to different prices, the price of gift 1 is 8 yuan, the price of gift 2 is 18 yuan, and the price of gift 3 is 88 yuan. When a preset event is detected, the voice data of the anchor in the live video of the second terminal in the preset time period after the current time point is obtained. For instance, the voice data of the anchor is obtained from the live video of the second terminal within 20s after the current time point, and the voice data of the anchor is used to determine whether the anchor speaks to the target audience within 20s after the current time point. See 0018-0025. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Jiao by determining a solitaire length corresponding to the second gifting request according to the gift type comprised in the second gifting request and a gift number corresponding to the gift type; and determining a sum of solitaire lengths corresponding to all second gifting requests received during the interaction activity as a total solitaire length accumulated during the interaction activity; and the sending the interaction information to all the clients in the live streaming room comprises: sending the total solitaire length to all the clients in the live streaming room as taught or suggested by Xie to provide the enhanced virtual gift features in live streaming room. 
	Regarding claims 4, 9-10, see rejection of claim 3.
Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (CN 109698964 B) in view of Xie et al (US 20210204001 A1) and further in view of Liang (US 20200194027 A1). 
	Regarding claim 5, the combination of Jiao and Xie lacks to teach the features as claimed. However, Liang teaches the features of gift giving to a streamer for playing a song or singing in a live webcast room. See abstract, 0153 and 0155. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jiao and Xie by including the features of gift type of a gift determined to have a corresponding activity skill and performing an operation corresponding to the activity skill as taught or suggested by Liang to provide a rich viewing experience to the user.
	Regarding claims 6, 11, and 12, see rejection of claim 5.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hamilton et al. (US 20200391122 A1) teaches a method and a combined streaming platform for broadcasting a video game. Mu (US 20180098028 A1) teaches a display control method and apparatus.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								
/NGOC K VU/Primary Examiner, Art Unit 2421